On application for rehearing. In an application for a rehearing the petitioner emphasizes the fact that he seeks "an appropriate writ" and complains of our treatment of his application as one for a writ in the nature of habeas corpus, it being his declared intention to allow this court to determine whether certiorari, habeas corpus or some other appropriate writ should issue in event that the petitioner was entitled to relief. The authorities cited in the brief filed in support of his *Page 90 
application set forth only cases involving habeas corpus proceedings or direct appeals. The cases which he cites in his application for a rehearing fall in these same categories.
It is well settled in this state that certiorari to an inferior court does not lie unless that court has exceeded its jurisdiction and there is no appeal or other plain, speedy and adequate remedy available to the petitioner. State ex rel. Enderlin State Bank v. Rose, 4 N.D. 319, 58 N.W. 514, 26 LRA 593; State ex rel. Clyde v. Lauder, 11 N.D. 136, 90 N.W. 564; Baker v. Lenhart, 50 N.D. 30, 195 N.W. 16; State ex rel. Claver v. Broute,50 N.D. 753, 197 N.W. 871; State ex rel. Noggle v. Crawford, 24 N.D. 8, 138 N.W. 2. See also State ex rel. Wehe v. Frazier, 47 N.D. 314, 182 N.W. 545.
In our original determination of this matter we inquired into the correctness of the judgment of the trial court only to the extent of determining whether it acted within its jurisdiction. To our determination that the trial court did so act we now adhere. The petitioner is thereby precluded from obtaining the writ that he seeks by whatever name we may choose to call it. In essence, he seeks a writ in the nature of habeas corpus. Such a writ by any other name is subject to the same rules and limitations that we have heretofore set forth.
Rehearing denied.
CHRISTIANSON, Ch. J., and BURKE, NUESSLE and BURR, JJ., concur.
Cert den 333 U.S. 857, 92 L ed 1137, 68 S. Ct. 727. *Page 91